Citation Nr: 1233077	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for chronic pancreatitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to December 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Jurisdiction over the case was ultimately transferred to the RO in Roanoke, Virginia.  

The Board also notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.  


FINDING OF FACT

During the period of this claim, the Veteran has not had any attack of typical severe abdominal pain confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies. 
  

CONCLUSION OF LAW

The criteria for an initial compensable rating for pancreatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 7347 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The record reflects that the Veteran participated in the Benefits Delivery at Discharge Program and received all required notice prior to her discharge from service and prior to the initial adjudication of the claim.  She acknowledged that she was provided all required notice in a response dated in June 2007.

The record also reflects that service treatment records and post-service treatment records have been obtained.  The Veteran was also provided with appropriate medical examinations in response to her claim.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

The Veteran's service connected pancreatitis is rated under  38 C.F.R. § 4.114, Diagnostic Code 7347.  Ratings under 7301 to 7329, 7331, 7342, and 7345 to 7347 will not be combined with each other.  A single evaluation is to be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Pancreatitis warrants a 10 percent rating if there is at least one recurring attack of typical severe abdominal pain in the past year.  A 30 percent rating is warranted for moderately severe pancreatitis, with at least 4-7 typical attacks of abdominal pain per year, with good remission between attacks.  A 60 percent rating requires frequent attacks of abdominal pain, loss of normal body weight, and other findings showing continuing pancreatic insufficiency between attacks.  38 C.F.R. § 4.114, Diagnostic Code 7347.  Abdominal pain in this condition must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  38 C.F.R. § 4.114, Diagnostic Code 7347, Notes 1, 2.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

Factual Background and Analysis

The Veteran was granted service connection for pancreatitis upon separation from active service due to in-service diagnosis and treatment for pancreatitis. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

At the July 2007 VA examination performed in connection with the Benefits Delivery at Discharge Program, the Veteran stated that currently her bowel movements are generally good.  She also stated that her appetite was good.  She reported experiencing abdominal pain intermittently after meals.  The diagnosis was chronic pancreatitis. 

During a June 2012 QTC examination, the Veteran denied any symptoms attributable to any pancreas conditions or residuals of pancreas conditions to include abdominal pain confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  The Veteran reported experiencing steatorrhea anytime that a fat-containing meal is consumed.  The examiner noted that the Veteran's pancreas condition does not impact her ability to work.  

In a July 2012 statement, the Veteran reported her pain is much less these days and that she does not require continuous medication to control her pain.  She has intermittent steatorrhea and doctors always expect her Amylase to be elevated.  She reported that she manages her pain by eating foods that do not create issues for her as opposed to taking synthetic drugs that do not seem to help in any way.  She reported that there are multiple foods she cannot eat.  She asserted that her daily vigilance should not affect her disability rating. 

Considering the pertinent evidence of record in light of the applicable criteria, the Board finds that the criteria for a compensable rating for the service-connected pancreatitis have not been met.  In this regard the Board notes that the medical evidence does not show that the Veteran has experienced an episode of severe abdominal pain due to pancreatitis during the period relevant to this claim.  Moreover, the Veteran herself has not contended that she has experienced such an episode during a period pertinent to this claim.  

It is the Veteran's essential contention that the rating criteria are not fair and that she is penalized for being diligent and avoiding foods that would cause abdominal pain and other symptoms.  While the Board can understand the point that the Veteran is making, the fact remains that disability ratings are based on average industrial impairment and the Board has no choice but to decide the claim based on the existing law and regulations.  The Board has considered whether there is any other schedular basis for granting this claim but has found none.  Consideration also has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The evidence in this case shows that the Veteran's symptoms are controlled.  She does not have any symptoms that are not contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.  


ORDER

Entitlement to an initial compensable disability rating for chronic pancreatitis is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


